Title: To Benjamin Franklin from Deborah Franklin, 16 August 1770
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear Child
August the 16 1770
yisterday I reseved yours of June the 10. I am verey Sorrey to thinke I shold not have it in my power to atend on you. When will it be in your power to Cume home? How I long to see you but I wold not say one word that wold give you one momentes trubel. I will then tell you that as to my helthe I am as well as I ever expeckte to be and I thinke better then I ever did [expect] I Shold be. I have recoverd flesh and look more then I did for a yeair but my memerey but I muste expeckte when I am a verey old women. If your haveing the Goute is of Servis to you I wonte say one word only I wish I was near aneuef to rube it with a lite hand. As to Naney I am Sorrey shee has Such hard lucke what buisnes and name had her husband. Tell her I am glad shee is with good mrs. Stephen son I supouse shee was verey happey when shee lived with her. I hope shee will be verey obligeing to her. Now I am to tell you a boute my King bird he has bin verey ill indead we thought we shold lues him so bad he was that he was so much altred in a boute 30 ouers was surprised that we thoute he was so altred that we never flattered he Cold recoverd. His father and mother was Sadley distresed but it plesed god to bles what was dun to him and mended as faste. Mr. Bache was a going to Jamaco. Billey Come to town and in vited them up to his house so I was verey glad as thay Cold ride everey day. But I shold tell you mr. Banton sente him a Carraig to take him oute and as soon as mrs. Masters knew he was un well shee sente twise a day to take him oute. His dadey stayed tell he was pronounesd oute of dainger. In a boute two weeks after mr. Bache was gon his unkill Come down and took him and his mother and maid up and he is perfecktely recovered. I wold give much for you to see him if he was not our one [own] I wold say that I never saw a finer Child. When his maid is a takein him oute he is stoped by everey bodey to aske who he is and is much admired by everey bodey. Maney ses he is like you and sume his father. He is a manly child a fine temper one thing I forget wather I told you he is a graite admierer of Singing and musick. His father wold play on your instruyment I wold hold him and when he wold plaid a softe or tender tune he wold be in anentexey and bow doune and the tears wold flow doune his cheeks as wold his dadey and Joyne his with his kis and blsse him and Cole him his angel. When his father and mother wold [sing] a Song in the Padlocke he woud Joyne with them and sing with them. Tell mrs. Stephenson I did thinke to write to her and tell her what a fine child he is a fine skin a charming pair of fine eyes it was a dispute wather he wold have blew or Black but I think thay air Black. When he was borne his hair was verey darke but it is fair. His unkill has shaifed his head and dipes him in the river everey day and [he] behaves like a Jentelman. His maid is a strong woman for a gorle cold not a tend him. His dadey had a Negrow Boy for a house servent but when his master was a going desired him to leve him with his master as he love him so he was lefte so he was invited to go up as it was thoute it is easy [?] to a tend him when he walkes. I never knew a finer Nurse then Salley makes and a verey good mother. He was [torn] to have aney you mers [humors] tell he was sick and one day he freted and showed Sum you m[ers. His] mother set him on her lape and told him he had as much good senes as aney of his [torn] but he semed displesed she laid him over her knee and whiped him and then told him [what] for and looked at him. In an instant he smiled on her and held oute his mouthe and kised her and be haved himselef charminly his dayey [daddy] by and I was all. Sume time after shee asked if shee did doe well yis sed Mr. Bache and mother for we sed not one word nor did we say one word to him. I donte remember he ever showed aney tember or aney pashon he semes to give pleshuer to all a round. While he was ill what is inseydent to Children he was his Gumes so Sweld the Dr. lansed one tuthe out senes he has cute 4 more and is so pleased with them that he is a showing of them. While I write I long to see him I donte know what to due a boute it.
You see I never say aney thing a boute aney bodey but my selef and our one [own] children but I will tell you that a boute two weeks a go our friend mr. Rhodes Come and took me down to his plase and I spente the day. We talked much of you. I told him that you had sente me one of your Books he sed he wished he Cold get one but he never saw one asked me if I knew if thay air to be sold. I sed I did not know. The nexte day I sente it to him. He and his kind good wife and his Dafter desired to be rememberd to you in a porticker manner. I sume times [see] our good old friend mr. Wharton Sener and he desier me to menshon me to you his son Franklin is a fine Lad indead. Nansey Clifton came in shee desired me to give her love to you but thinkes you donte remember her. I promised so I wrote and my poor mrs. Sumain come in and did desier me to desier you if you Cold let her Dafter know shee had reseved her letter. Thay air in a miserabel Staite he has loste all Senes and wants every nesesarey seven years loste to him selef shee is not a bove halef so big as shee was when you yoused to Cole her a threed paper. I am verey busey att this time a geting our wood for the whinter and am ofen hinderd by the men. I have yousd to due it my selef of Laite but it is a mersey I Can get it I am thankfull for it now. I have looked over this letter and I wold write it over a gen but the poste will go befor I Cold due it. My beste Compley mentes to Mr. and Mrs. Strahan to Mr. and Mrs. Weeste tell his pickter has bin att our house. Kiss him for me due my bete regardes to all that remember. I was glad to hear of Mr. Orrey dus Sir John make you a visit sume times? I did reseve a letter from him but I did not write to him a gen. I supose Sister has wrote to you shee wished me not to write tell I shold hear from her so I have not had leve as yit. I nead not tell you as you muste see in the papers we have loste our friend mr. Parker. Mrs. Parker and her children and we correyspend senes his death. My beste Love to our good Miss Polley Stephenson. We ofen talke of her. I will write by a shipe I hear is to saile from N yorke. God bles you is the desier of your afeckshonet wife
D Franklin
